Peg. Curiam,
The only error assigned here is the refusal of the court below to withdraw the case from the jury by charging, in the language of defendant’s point, that “ under all the evidence plaintiff cannot recover, and the verdict must be for the defendant.” The only inquiry, therefore, is whether there was any evidence for the consideration of the jury on the questions of defendant company’s negligence, and the alleged contributory negligence of the plaintiff. A careful consideration of the testimony has satisfied us that there was, and that the court was clearly right in refusing the point and in submitting the case to the jury on those controlling questions of fact. There is nothing in the case that requires further discussion.
Judgment affirmed.